Case 2:20-cv-00281-JRG Document 125-1 Filed 04/06/21 Page 1 of 2 PageID #: 5671




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


 KAIFI LLC,

         Plaintiff,
                                                           Case No. 2:20-cv-281-JRG
 v.

 T MOBILE US, INC. and                                    JURY TRIAL DEMANDED
 T MOBILE USA, INC.,

         Defendants.



  DECLARATION OF AUDREY YANG IN SUPPORT OF DEFENDANTS’ SUR-REPLY
      TO PLAINTIFF’S MOTION FOR LEAVE TO AMEND INFRINGEMENT
                           CONTENTIONS


        I, Audrey Yang, declare as follows:

        1.      I am an associate at the law firm of Gibson Dunn & Crutcher LLP, counsel of record

 for Defendants T-Mobile US, Inc. and T-Mobile USA, Inc. (collectively, “T-Mobile”) in the

 above-captioned action. I am a member in good standing of the bar of the State of Texas and the

 State of New York and have been admitted to practice before this Court. I have personal

 knowledge of the facts set forth in this Declaration and, if called as a witness, could and would

 testify competently to such facts under oath. I submit this Declaration in support of T-Mobile’s

 Sur-Reply to Plaintiff’s Motion for Leave to Amend Infringement Contentions.

        2.      Attached as Exhibit 1 is a true and correct copy of excerpts from a document

 bearing Bates numbers KAIFI0000631–KAIFI0000773 produced by KAIFI to T-Mobile.
Case 2:20-cv-00281-JRG Document 125-1 Filed 04/06/21 Page 2 of 2 PageID #: 5672




 I declare under penalty of perjury that the foregoing is true and correct.



 Executed on April 6, 2021 in Dallas, Texas.




                                                Audrey Yang




                                                   2
